Order entered January 15, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01446-CV

                       IN RE TASCA HOLDINGS, LLC, Relator

               Original Proceeding from the 160th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-13564

                                       ORDER
                       Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DISMISS relators’ petition for writ of

mandamus.




                                              /Ken Molberg/
                                              KEN MOLBERG
                                              JUSTICE